FILED
                             NOT FOR PUBLICATION                             MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICK GATHIGI KARANJA,                         No. 09-70564

               Petitioner,                       Agency No. A088-736-495

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Patrick Gathigi Karanja, a native and citizen of Kenya, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th

Cir. 2003), and we deny in part and dismiss in part the petition for review.

         Karanja does not raise any challenge to the BIA’s determination that his

asylum application is time-barred.

         Substantial evidence supports the BIA’s finding that Karanja did not

establish past persecution or a clear probability of future persecution in Kenya

because he failed to demonstrate that a protected ground was at least one central

reason for the death of his father. See Parussimova v. Mukasey, 555 F.3d 734,

740-41 (9th Cir. 2009). Accordingly, Karanja’s withholding of removal claim

fails.

         We reject Karanja’s contention that the BIA failed to address his CAT claim

because it expressly found he failed to raise any argument regarding the IJ’s denial

of CAT relief. We lack jurisdiction to consider the merits of Karanja’s CAT claim

because he did not exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).




                                            2                                   09-70564
      Finally, we lack jurisdiction to review Karanja’s remaining contentions

because they are either unexhausted, see Barron, 358 F.3d at 678, or challenge a

BIA order that is not properly before this court, see 8 U.S.C. § 1252(a)(5) (a

petition for review is the exclusive means of judicial review).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      09-70564